EXHIBIT 10.20 AMENDMENT NO.6 AND LIMITED WAIVER TO CREDIT AGREEMENT This AMENDMENT NO.6 To CREDIT AGREEMENT (this "Amendment"), dated as of April18, 2008, by and among RADNET MANAGEMENT, INC., a California corporation (the "Borrower"), the other persons designated as Credit Parties on the signature pages hereof, GENERAL ELECTRIC CAPITAL CORPORATION, a Delaware corporation, as agent ("Agent") and the Persons signatory thereto from time to time as Lenders.Unless otherwise specified herein, capitalized terms used in this Amendment shall have the meanings ascribed to them in the Credit Agreement (each as hereinafter defined). RECITALS WHEREAS, the Borrower, the Credit Parties, Agent and Lenders have entered into that certain Credit Agreement dated as of November15, 2006 (as amended by that certain (i)Limited Waiver and Amendment No.1 to Credit Agreement dated as of April5, 2007, (ii)Amendment No.2 to Credit Agreement dated as of May30, 2007, (iii)Amendment No.3 to Credit Agreement dated as of August23, 2007, (iv)Amendment No.4 to Credit Agreement dated as of December3, 2007 and (v)Amendment No.5 and Limited Waiver to Credit Agreement dated as of February22, 2008, and as further amended, supplemented, restated or otherwise modified from time to time, the "Credit Agreement''); and WHEREAS, the Borrowers, Agent and Requisite Lenders have agreed to the amendments as set forth herein; NOW THEREFORE, in consideration of the mutual execution hereof and other good and valuable consideration, the parties hereto agree as follows: 1.Amendment to Credit Agreement. (a)Amendment to Section6.2(d).Section6.2(d)of the Credit Agreement is hereby amended by replacing the phrase "five (5)Business Days after the end of each Fiscal Month" which appears therein with the phrase "(i)ninety (90) days after the end of each Fiscal Month ending on or about December31 or January31, (ii)sixty (60) days after the end of each Fiscal Month ending on or about February28 and (iii)forty-five (45) days after the end of each other Fiscal Month". (b)Amendment to Annex A.Annex A of the Credit Agreement is hereby amended by deleting the phrase "described in Section6.2(a)" from the last sentence of the definition of "Borrowing Base". (c)Amendment to Exhibit6.2(d).Exhibit6.2(d)of the Credit Agreement is hereby amended by (i)replacing each occurrence of the phrase "[insert date of most recent monthly financial statements required to be delivered pursuant to Section6.1(a)of Credit Agreement]" with "[insert date of most recent financial statements delivered to Agent]" and (ii)replacing each occurrence of the phrase "Fiscal Quarter" in footnote 2 with the phrase "Fiscal Month". 2.Limited Waiver.The Agent and Requisite Lenders hereby waive any breach of Section6.2(d)of the Credit Agreement which has occurred on or prior to the date hereof, and any Default or Event of Default as a result thereof, to the extent arising solely from the failure of Borrower to deliver a Borrowing Base Certificate within five (5)Business Days after the end of each Fiscal Month. The waiver set forth above shall be limited precisely as written and shall not be deemed or otherwise construed to constitute a waiver of any other Default or other Event of Default or any other provision the Credit Agreement or any other Loan Document or to prejudice any right, power or remedy which any Agent or any Lender may now have or may have in the future under or in connection with the Credit Agreement or any other Loan Document (after giving effect to this Agreement), all of which rights, powers and remedies are hereby expressly reserved by the Agent and Lenders. 3.Representations and Warranties of Credit Parties.The Credit Parties represent and warrant that: (a)the execution, delivery and performance by each Credit Party of this Amendment have been duly authorized by all necessary corporate action required on its part and this Amendment is a legal, valid and binding obligation of such Credit Party enforceable against such Credit Party in accordance with its terms except as the enforcement thereof may be subject to (i)the effect of any applicable bankruptcy, insolvency, reorganization, moratorium or similar laws affecting creditors' rights generally and (ii)general principles of equity (regardless of whether enforcement is sought in a proceeding in equity or at law); and (b)after giving effect to this Amendment, each of the representations and warranties contained in the Credit Agreement is true and correct in all material respects on and as of the date hereof as if made on the date hereof, except to the extent that such representations and warranties expressly relate to an earlier date. 4.Conditions To Effectiveness.This Amendment shall be effective upon satisfaction of the following conditions precedent: (a)This Amendment shall have been executed and delivered by the Agent, Requisite Lenders and the Credit Parties; and (b)The Agent shall have received, on behalf of each Lender who has executed this Amendment, a nonrefundable amendment fee equal to 0.05% of such Lender's Commitment, which fee shall be fully earned and payable on the date hereof. 5.Reference To And Effect Upon The Credit Agreement. (a)The Credit Agreement and the other Loan Documents shall remain in full force and effect, as amended hereby, and are hereby ratified and confirmed. 2 (b)The execution, delivery and effectiveness of this Amendment shall not operate as a waiver of any right, power or remedy of Agent or any Lender under the Credit Agreement or any Loan Document nor constitute a waiver or amendment of any provision of the Credit Agreement or any Loan Document, except as specifically set forth herein.Upon the effectiveness of this Amendment, each reference in the Credit Agreement to "this Credit Agreement," "hereunder," "hereof," "herein" or words of similar import shall mean and be a reference to the Credit Agreement as amended hereby. 6.Governing Law.THIS AMENDMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE OF NEW YORK. 7.Headings.Sectionheadings in this Amendment are included herein for convenience of reference only and shall not constitute a part of this Amendment for any other purposes. 8.Counterparts.This Amendment may be executed in any number of counterparts, each of which when so executed shall be deemed an original, but all such counterparts shall constitute one and the same instrument. 9.Reaffirmation of Guaranties.The Credit Parties signatory hereto hereby reaffirm their Guaranties of the Obligations and reaffirm that the Obligations are and continue to be secured by the security interest granted by the Credit Parties in favor of the Agent, on behalf of itself and the Lenders, under the Security Agreement and the Pledge Agreement and all of the terms, conditions, provisions, agreements, requirements, promises, obligations, duties, covenants and representations of the Credit Parties under such documents and agreements entered into with respect to the obligations under the Credit Agreement are incorporated herein by reference and are hereby ratified and affirmed in all respects by the Credit Parties.Each Credit Party acknowledges that all references to "Credit Agreement" and "Obligations" in the Loan Documents shall take into account the provisions of this Amendment and be a reference to the "Credit Agreement"' and the "Obligations" as amended hereby. 3 IN WITNESS WHEREOF, the parties hereto have executed and delivered this Amendment as of the date first written above. RADNET MANAGEMENT, INC. By: /s/Howard G. Berger Name: Howard G. Berger, M.D. Title: President RADNET, INC. By: /s/Howard G. Berger Name: Howard G. Berger, M.D. Title: President RADNET MANAGEMENT, INC. By: /s/Howard G. Berger Name: Howard G. Berger, M.D. Title: President BEVERLY RADIOLOGY MEDICAL GROUP III By: ProNet Imaging Medical Group, Inc., its general partner By: /s/Howard G. Berger Name: Howard G. Berger, M.D. Title: President By: Beverly Radiology Medical Group, Inc., its general partner By: /s/Howard G. Berger Name: Howard G. Berger, M.D. Title: President PRONET IMAGING MEDICAL GROUP, INC. By: /s/ Howard G. Berger Name: Howard G. Berger, M.D. Title: President Signature Page to Amendment No. 6 to Credit Agreement BEVERLY RADIOLOGY MEDICAL GROUP, INC. By: /s/Howard G. Berger Name: Howard G. Berger, M.D. Title: President RADNET SUB, INC. By: /s/Howard G. Berger Name: Howard G. Berger, M.D. Title: President SOCAL MR SITE MANAGEMENT, INC. By: /s/Howard G. Berger Name: Howard G. Berger, M.D. Title: President RADNET MANAGEMENT I, INC. By: /s/Howard G. Berger Name: Howard G. Berger, M.D. Title: President RADNET MANAGEMENT II, INC. By: /s/Howard G. Berger Name: Howard G. Berger, M.D. Title: President Signature Page to Amendment No. 6 to Credit Agreement RADNET MANAGED IMAGING SERVICES, INC. By: /s/Howard G. Berger Name: Howard G. Berger, M.D. Title: President DIAGNOSTIC IMAGING SERVICES, INC. By: /s/Howard G. Berger Name: Howard G. Berger, M.D. Title: Chief Financial Officer RADIOLOGIX, INC. By: /s/Howard G. Berger Name: Howard G. Berger, M.D. Title: President ADVANCED IMAGING PARTNERS, INC. By: /s/Howard G. Berger Name: Howard G. Berger, M.D. Title: President IDE IMAGING PARTNERS, INC. By: /s/Howard G. Berger Name: Howard G. Berger, M.D. Title: President Signature Page to Amendment No. 6 to Credit Agreement MID ROCKLAND IMAGING PARTNERS, INC. By: /s/Howard G. Berger Name: Howard G. Berger, M.D. Title: President PACIFIC IMAGING PARTNERS, INC. By: /s/Howard G. Berger Name: Howard G. Berger, M.D. Title: President QUESTAR IMAGING, INC. By: /s/Howard G. Berger Name: Howard G. Berger, M.D. Title: President TREASURE COAST IMAGING PARTNERS, INC. By: /s/Howard G. Berger Name: Howard G. Berger, M.D. Title: President COMMUNITY IMAGING PARTNERS, INC. By: /s/Howard G. Berger Name: Howard G. Berger, M.D. Title: President Signature Page to Amendment No. 6 to Credit Agreement RADIOLOGY AND NUCLEAR MEDICINE IMAGING PARTNERS, INC. By: /s/Howard G. Berger Name: Howard G. Berger, M.D. Title: President VALLEY IMAGING PARTNERS, INC. By: /s/Howard G. Berger Name: Howard G. Berger, M.D. Title: President QUESTAR DULUTH, INC. By: /s/Howard G. Berger Name: Howard G. Berger, M.D. Title: President QUESTAR LOS ALAMITOS, INC. By: /s/Howard G. Berger Name: Howard G. Berger, M.D. Title: President QUESTAR VICTORVILLE, INC. By: /s/Howard G. Berger Name: Howard G. Berger, M.D. Title: President Signature Page to Amendment No. 6 to Credit Agreement ROCY MOUNTAIN OPENSCAN MRI, LLC By: /s/Howard G. Berger Name: Howard G. Berger, M.D. Title: President FRI, INC. By: /s/Howard G. Berger Name: Howard G. Berger, M.D. Title: President FRI II, INC. By: /s/Howard G. Berger Name: Howard G. Berger, M.D. Title: President ROLLING OAKS IMAGING CORPORATION By: /s/Howard G. Berger Name: Howard G. Berger, M.D. Title: President ROLLING OAKS RADIOLOGY, INC. By: /s/Howard G. Berger Name: Howard G. Berger, M.D. Title: President DELAWARE IMAGING PARTNERS, INC. By: /s/Howard G. Berger Name: Howard G. Berger, M.D. Title: President Signature Page to Amendment No. 6 to Credit Agreement GENERAL ELECTRIC CAPITAL CORPORATION as Agent and a Lender By: /s/Andrew Moore Duly Authorized Signatory Signature Page to Amendment No. 6 to Credit Agreement Cratos CLO I LTD. By: Cratos CDO Management, LLC As Attorney-in-fact By: Cratos CDO Management, LLC As Attorney-in-fact By: Cratos Capital Partners, LLC Its Manager By: /s/ Phyliss Hasen Name: Phyliss Hasen Title: Managing Diretor Signature Page to Amendment No. 6 to Credit Agreement Cratos CLO II LTD. By: Deutsche Bank AG, Cayman Island Branch As Attorney-in-fact By: John Kim Name: John Kim Title: Director By: /s/ Zhongwei Wu Name: Zhongwei Wu Title: Director Signature Page to Amendment No. 6 to Credit Agreement ACA CLO 2006-2, Limited, as a Lender By: /s/Vincent Ingato Name: Vincent Ingato Title: Managing Director Signature Page to Amendment No. 6 to Credit Agreement ACA CLO 2007-1, Limited, as a Lender By: /s/Vincent Ingato Name: Vincent Ingato Title: Managing Director Signature Page to Amendment No. 6 to Credit Agreement Greyrock CDO Limited By Aladdin Capital Management, as a Lender By: /s/Giulio Ponte Name: Giulio Ponte Title: Authorized Signatory Signature Page to Amendment No. 6 to Credit Agreement Landmark II CDO Limited By Aladdin Capital Management, as a Lender By: /s/Giulio Ponte Name: Giulio Ponte Title: Authorized Signatory Signature Page to Amendment No. 6 to Credit Agreement Landmark IX CDO Limited By Aladdin Capital Management, as a Lender By: /s/Giulio Ponte Name: Giulio Ponte Title: Authorized Signatory Signature Page to Amendment No. 6 to Credit Agreement LandmarkVI CDO Limited By Aladdin Capital Management, as a Lender By: /s/Giulio Ponte Name: Giulio Ponte Title: Authorized Signatory Signature Page to Amendment No. 6 to Credit Agreement LandmarkVII CDO Limited By Aladdin Capital Management, as a Lender By: /s/Giulio Ponte Name: Giulio Ponte Signature Page to Amendment No. 6 to Credit Agreement BLACK DIAMOND CLO 2006-1 (CAYMAN)Ltd. By: Black Diamond CLO 2006-1 Advisor, LLC., As its Collateral Manager By: /s/Stephen H. Deckoff Name: Stephen H. Deckoff Title: Managing Principal Signature Page to Amendment No. 6 to Credit Agreement BLACK DIAMOND CLO 2005-2 Ltd. By: Black Diamond CLO 2005-2 Advisor, LLC., As its Collateral Manager By: /s/Stephen H. Deckoff Name: Stephen H. Deckoff Title: Managing Principal Signature Page to Amendment No. 6 to Credit Agreement DIAMOND SPRINGS TRADING LLC, as a Lender By: /s/Tara E. Kennedy Name: Tara E. Kennedy Title: Assistance Vice President Signature Page to Amendment No. 6 to Credit Agreement CIFC Funding 2006-I, Ltd CIFC Funding 2006-IB, Ltd. CIFC Funding 2006-II, Ltd. CIFC Funding 2007-I, Ltd. CIFC Funding 2007-II, Ltd., as Lender By: /s/Elizabeth C. Chow Name: Elizabeth C. Chow Title: Head of Underwriting Signature Page to Amendment No. 6 to Credit Agreement PREMIER FUNDING, LTD., as a Lender By: Citigroup Global Markets Realty Corp., as Collateral Administrator By: /s/Authorized Signatory Title: Authorized Signatory Signature Page to Amendment No. 6 to Credit Agreement ColumbusNova CLO Ltd. 2006-II as Lender By: /s/Paul L. Cal Name: Paul L. Cal Title: Associate Director ColumbusNova CLO Ltd. 2007-I as Lender By: /s/Paul L. Cal Name: Paul L. Cal Title: Associate Director ColumbusNova CLO IV Ltd. 2007-II as Lender By: /s/Paul L. Cal Name: Paul L. Cal Title: Associate Director Signature Page to Amendment No. 6 to Credit Agreement NAVIGATOR CDO 2005, LTD., as a Lender By: GE Asset Management Inc., as Collateral Manager By: /s/Kathleen Brooks Name: Kathleen Brooks Title: Authorized Signatory NAVIGATOR CDO 2006, LTD., as a Lender By: GE Asset Management Inc., as CollateralManager By: /s/Kathleen Brooks Name: Kathleen Brooks Title: Authorized Signatory Signature Page to Amendment No. 6 to Credit Agreement SANDELMAN FINANCE 2006-2, LTD., as a Lender By: Sandelman Partners, LP as Collateral Manager By: /s/Lou Terlizzi Name: Lou Terlizzi Title: Authorized Signatory SANDELMAN FINANCE 2006-1, LTD., as a Lender By: Sandelman Partners, LP as Collateral Manager By: /s/Lou Terlizzi Name: Lou Terlizzi Title: Authorized Signatory Signature Page to Amendment No. 6 to Credit Agreement ROYAL BANK OF CANADA, as a Lender By: /s/Gordon MacArthur Name: Gordon MacArthur Title: Authorized Signatory Signature Page to Amendment No. 6 to Credit Agreement Pangaea Asset Management, LLC, as Collateral Agent of CLO 2007-1 LTD Pangaea CLO 2007-1 LTD. by Pangaea Asset Management, LLC, its CollateralManager as a Lender By: /s/Matthew Nels Name: Matthew Nels Title: Assistant Secretary Signature Page to Amendment No. 6 to Credit Agreement Grand Central Asset Trust, BDC, Series, as a Lender By: /s/Brian Schott Name: Brian Schott Title: Attorney-in-fact Signature Page to Amendment No. 6 to Credit Agreement SENIOR DEBT PORTFOLIO, as a Lender By: Boston Management and Research as Investment Advisor By: /s/Michael B. Botthof Name: Michael B. Botthof Title: Vice President Signature Page to Amendment No. 6 to Credit Agreement EATON VANCE SENIOR INCOME TRUST,as a Lender By: Eaton Vance Management as InvestmentAdvisor By: /s/Michael B. Botthof Name: Michael B. Botthof Title: Vice President Signature Page to Amendment No. 6 to Credit Agreement EATON VANCE INSTITUTIONAL SENIOR LOAN FUND, as a Lender By: Eaton Vance Management as InvestmentAdvisor By: /s/Michael B. Botthof Name: Michael B. Botthof Title: Vice President Signature Page to Amendment No. 6 to Credit Agreement EATON VANCE CDO VII PLC, as a Lender By: Eaton Vance Management as InvestmentAdvisor By: /s/Michael B. Botthof Name: Michael B. Botthof Title: Vice President Signature Page to Amendment No. 6 to Credit Agreement EATON VANCE CDO VIII Ltd., as a Lender By: Eaton Vance Management as InvestmentAdvisor By: /s/Michael B. Botthof Name: Michael B. Botthof Title: Vice President Signature Page to Amendment No. 6 to Credit Agreement EATON VANCE CDO X PLC, as a Lender By: Eaton Vance Management as InvestmentAdvisor By: /s/Michael B. Botthof Name: Michael B. Botthof Title: Vice President Signature Page to Amendment No. 6 to Credit Agreement GRAYSON & CO., as a Lender By: Boston Management and Research as Investment Advisor By: /s/Michael B. Botthof Name: Michael B. Botthof Title: Vice President Signature Page to Amendment No. 6 to Credit Agreement EATON VANCE, as a Lender LIMITED DURATION INCOME FUND By: Eaton Vance Management as InvestmentAdvisor By: /s/Michael B. Botthof Name: Michael B. Botthof Title: Vice President Signature Page to Amendment No. 6 to Credit Agreement EATON VANCE SENIOR FLOATING-RATE TRUST, as a Lender By: Eaton Vance Management as InvestmentAdvisor By: /s/Michael B. Botthof Name: Michael B. Botthof Title: Vice President Signature Page to Amendment No. 6 to Credit Agreement EATON VANCE FLOATING-RATE INCOME TRUST, as a Lender By: Eaton Vance Management as InvestmentAdvisor By: /s/Michael B. Botthof Name: Michael B. Botthof Title: Vice President Signature Page to Amendment No. 6 to Credit Agreement EATON VANCE VARIABLE LEVERAGE FUND Ltd., as a Lender By: Eaton Vance Management as InvestmentAdvisor By: /s/Michael B. Botthof Name: Michael B. Botthof Title: Vice President Signature Page to Amendment No. 6 to Credit Agreement MC Funding Ltd., as a Lender By: Monroe Capital Management, LLC As Collateral Manager By: /s/Jeremy VanDermaid Name: Jeremy VanDermaid Title: Senior Vice President Signature Page to Amendment No. 6 to Credit Agreement ORIX FINANCE CORP., as a Lender By: /s/Christopher L. Smith Name: Christopher L. Smith Title: Authorized Representative Signature Page to Amendment No. 6 to Credit Agreement Satellite Senior Income Fund II, as a Lender By: Satellite Asset Management, LP. Its Investment Manager By: /s/Simon Raykher Name: Simon Raykher Title: General Counsel Signature Page to Amendment No. 6 to Credit Agreement TELOS CLO 2006-1, LTD TELOS CLO 2007-2, LTD By: /s/Jonathan Tepper Name: Jonathan Tepper Title: Principal Signature Page to Amendment No. 6 to Credit Agreement CoLTS 2005-2, LTD.,as a Lender by: Structured Asset Investors, LLC as Collateral Manager By: /s/Kevin McCarthy Name: Kevin McCarthy Title: Managing Director Signature Page to Amendment No. 6 to Credit Agreement CoLTS 2007-1, LTD.,as a Lender by: Structured Asset Investors, LLC as Collateral Manager By: /s/Kevin McCarthy Name: Kevin McCarthy Title: Managing Director Signature Page to Amendment No. 6 to Credit Agreement Grand Central Asset Trust, DES Series, as a Lender By: /s/Roy Hykal Name: Roy Hykal Title: Attorney-in-fact Signature Page to Amendment No. 6 to Credit Agreement Clear Lake CLO, Ltd., as a Lender By: /s/Jeremy Johnson Name: Jeremy Johnson Title: Assistant Vice President Signature Page to Amendment No. 6 to Credit Agreement Diamond Lake CLO, Ltd., as a Lender By: /s/Jeremy Johnson Name: Jeremy Johnson Title: Assistant Vice President Signature Page to Amendment No. 6 to Credit Agreement St. James River CLO, Ltd., as a Lender By: /s/Jeremy Johnson Name: Jeremy Johnson Title: Assistant Vice President Signature Page to Amendment No. 6 to Credit Agreement Summit Lake CLO, Ltd., as a Lender By: /s/Jeremy Johnson Name: Jeremy Johnson Title: Assistant Vice President Signature Page to Amendment No. 6 to Credit Agreement Victoria Falls CLO, Ltd., as a Lender By: /s/Jeremy Johnson Name: Jeremy Johnson Title: Assistant Vice President Signature Page to Amendment No. 6 to Credit Agreement Merrill Lynch CLO 2007 -1 Ltd. by 250 Capital LLC, its Collateral Manager as a Lender By: /s/Kelli O’Connell Name: Kelli O’Connell Title: Managing Director Signature Page to Amendment No. 6 to Credit Agreement
